DETAILED ACTION
	Claims 1-27 are pending. This is in response to the application filed on April 28, 2020 is a Continuation of 15/692836 filed on August 31, 2017 which granted under Patent 10,681,072.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
 	This action supersedes previous action mailed on March 3, 2022 due to the wrong claims were examined.

Claim Objections
	Claims 22 and 25 are missing the periods. Corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub 20170230832 (hereinafter Orphir) in view of PG Pub 20150031307 (hereinafter Gao), in view of PG Pub 20180270050 (hereinafter Ohtani) and in view of PG Pub  20160036854 (hereinafter Himawan)
	Regarding claim 1, Ophir discloses a method at a user equipment, the method comprising: 
 	sending, from the user equipment to a network element, a set of characteristics and a range of values for each of the set of characteristics for user plane traffic between the user equipment and the network element; transmitting user plane traffic to the network element (par. [0017]-[0030] discloses an IoT device profile comprises characteristics such as IP addresses to whom the IoT device is allowed to connect, IP addresses to whom the IoT device is allowed to provide write access, IP addresses to whom the IoT device is allowed to provide read access, Allowed message lengths, Allowed message formats, Allowed instructions, etc. and par. [0115]-[0120] disclose a system to monitor the user plane messages of an IoT device when connecting to a cellular network where the IoT device profile obtained from the M2M database for each communicating IoT device and check each session packet against the appropriate 
 	when at least one characteristic of the user plane traffic falls outside of the range of values, receiving a network action and performing at least one of: 
 		Ophir discloses using push notification to the user IoT device to ask for identification (par. [0159]) but do not expressly disclose receiving a secure message from the network element containing information associated with a characteristic violation based on the at least one characteristic of the user plane traffic falling outside of the range of values. Gao discloses similar system of monitoring a wireless device when certain characteristics out range (par. [0038]) a report can be sent to the user device (par. [0040]-[0048]). Although Gao does not disclose whether the report is encrypted but encryption a message or a document such as the report is well known in the art. Hence, incorporating encryption to make the report secure is nothing but a design option. Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Ophir with Gao and encryption process to secure the report taught in Gao to further teach the aforementioned feature. One would have done so as an obvious variation for the same process of notifying the user device when something is wrong to arrive at the claimed invention with reasonable expectation for success;
 		Ophir does not disclose performing a connection re-establishment by having a procedure performed on the user equipment that promotes the user equipment to perform a new network registration procedure, and further by performing the new network registration procedure from the user equipment. Ohtani discloses when pairing reconnecting the device to the GW, the GW checks whether the attribute value (or random number) read from the reconnected device matches the attribute value (or random number) written to the original device originally connected to the GW…”. Note that this verification method discloses during a Bluetooth pairing procedure (e.g. registration process. See p.ar [0035])). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Ophir with Ohtani to further teach the aforementioned feature. One would have done so to improve the reconnection procedure at the time of Ohtani’s invention (Ohtani, par. [0008]); 
 		Ophir discloses triggering an authentication procedure at the user equipment (par. [0159]); and 
 		Ophir does not disclose secure communication for IoT device. Hence, Ophir does not teach turning on at least one of encryption or integrity protection. Himawan discloses when devices such as consumer-grade cellphone, smartphone, personal digital assistance, or digital glasses (e.g. Iot devices) are considered as low-assurance devices where encrypted communication may be enforced if a device is identified as low-assurance type (Fig. 1, par. [0003], [0019], [0025] and [0030]-[0031] discloses a communication between devices 102a, 102b and 102e where if the device 102b is identified as low-assurance when the device 102a verifies whether the existing HSM session attributes are unsuitable for proxy mode, communication device 102a may 
 	Ophir and Ohtani discloses wherein the sending is performed during the new network registration procedure between the user equipment and the network element (although the IoT device of Ophir as presented in the sending limitation rejection discloses a connection but not with Bluetooth protocol. However, Ohtani discloses the Iot device also send attribute value to check for valid range during the Bluetooth pairing (e.g. new registration procedure). Therefore, the combination would be suitable to teach the sending limitation for a new network registration procedure for the same benefit as mentioned above).  	Regarding claim 2, Ophir disclose wherein the user plane traffic is transmitted without at least one of integrity and encryption protection (as presented in claim 1, Ophir alone does not disclose a secure communication).  	Regarding claim 3, Ophir discloses wherein the set of characteristics include at least one characteristic selected from the group comprising: the user equipment location; traffic volume to or from the user equipment; time of day for traffic for the user equipment; number of connections to the user equipment; duration of a session at the user equipment; a maximum number of data packets sent during a time period from the user equipment; a datatype for packets from the user equipment; a destination address for packets from the user equipment; and a permitted subscription usage for the user equipment (par. [0021]-[0030]).  	Regarding claim 4, Ophir and Gao with encryption disclose wherein the network action and performing comprises receiving a secure message at the user equipment containing information associated with the characteristic violation (see claim 1 rejection in view of Ophir with Gao and encryption process).  	Regarding claim 5, the combination of Ophir, Gao, Himawan and Ohtani discloses wherein the network action and performing comprises performing a connection re-establishment by having a procedure performed on the user equipment that promotes the user equipment to perform a new network registration procedure and further by performing a network registration procedure from the user equipment (see claim 1 rejection in view of Ohtani).  	Regarding claim 6, Ophir discloses wherein the network action and performing triggers an authentication procedure at the user equipment (par. [0159]).  	Regarding claim 7, the combination of Ophir, Himawan and Ohtani discloses wherein the network action and performing comprises turning on at least one of encryption or integrity protection (see claim 1 rejection in view of Himawan).

	Claims 8-14 are rejected in view of claims 1-7 rejections respectively.

 	Claims 15-21 are rejected in view of claims 1-7 rejections respectively.

	Regarding claim 22, the combination of Ophir, Gao, Himawan and Ohtani discloses wherein the new network registration procedure enables the user equipment to send and receive communication signals (as presented in claim 1 in view of Ohtani, the Bluetooth pairing registers the connection for subsequent two-way communication). 

 	Regarding claim 23, the combination of Ophir, Gao, Himawan and Ohtani discloses wherein the new network registration procedure comprises an ATTACH procedure (again, as presented in claim 1 in view of Ohtani, the verification method used for the Bluetooth pairing authentication is the ATTACH procedure (e.g. reconnection)).  

 	Regarding claim 24, the combination of Ophir, Gao, Himawan and Ohtani discloses wherein the procedure performed on the user equipment that promotes the user equipment to perform the new network registration procedure is a DETACH procedure (again, as presented in claim 1 in view of Ohtani, the verification method 

 	Claims 25-27 are rejected in view of claims 22-24 rejections respectively.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/TRI M TRAN/Primary Examiner, Art Unit 2432